Citation Nr: 1533853	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected asbestosis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to April 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Board previously remanded the Veteran's claims in July 2014.

The Veteran testified at a March 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The Veteran is assigned a 50 percent disability rating for service-connected sleep apnea throughout the period on appeal; a 30 percent disability rating for mood disorder with depressive features associated with asbestos from October 22, 2009 and a 50 percent rating from September 4, 2014; a 10 percent disability rating for deviated septum, right and nasal deformity throughout the period on appeal; and is assigned a noncompensable (0 percent) disability rating under Diagnostic Code 6833 for service-connected asbestosis.

2.  Throughout the period on appeal, the evidence of record does not show pulmonary function test (PFT) results for Forced Vital Capacity (FVC) of 50 to 65 percent predicted or worse; PFT results for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted or worse; maximum exercise capacity of 15 to 20 ml/kg/min oxygen (or worse) consumption with cardiorespiratory limitation; cor pulmonale; pulmonary hypertension; or required outpatient oxygen therapy.

3.  Pursuant to 38 C.F.R. § 4.96(a) (2014), ratings under Diagnostic Codes 6833 and 6847 will not be combined with each other, but "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability."  The Veteran's service-connected sleep apnea is his predominant respiratory disability.

4.  Resolving reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a compensable disability rating for service-connected asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2014).

2.  Entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asbestosis Claim

A.  VA's Duty to Notify and Assist

With respect to the Veteran's asbestosis claim, the Veteran was provided with adequate notice in a November 2009 letter, prior to the May 2010 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Of record are the Veteran's VA treatment records and private medical records.

With respect to private medical records, of record are July 2014 VA Form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. B.B. and Dr. M.Y.  Separate forms were submitted, but the address of the medical provider was listed as the same for both Dr. B.B. and Dr. M.Y.  On the form for Dr. B.B., the date of treatment identified was in October 2012 and the form also included the word gallbladder.  On the form for Dr. M.Y., the date of treatment identified was in May 2014 and the form also included the notation "check up."  In October 2014, VA requested medical records from Dr. B.B. (which again had the same address as Dr. M.Y.) for records from October 2012 to October 2014.  An October 2014 response from the medical provider noted that "[w]e show no treatment at this facility for the dates of service you requested."  VA appeared to again request medical records from Dr. B.B. in November 2014 and December 2014.  See December 2014 Report of Contact.  A December 2014 letter to the Veteran informed him of the requests to obtain records from Dr. B.B. and that such records had not been received.  In accordance with 38 C.F.R. § 3.159(e), the Veteran was advised that it was ultimately his responsibility to submit the evidence.  He was encouraged to obtain the records and submit them to VA within 15 days otherwise a decision could be made.  In a December 2014 statement, the Veteran stated that Dr. B.B.'s "records are currently out for scanning according to VBMS.  No other records from [Dr. B.B.] are available.  Please make a decision with all other records that are available."  With respect to records from Dr. B.B., based on the Veteran's December 2014 statement, he requested that VA make a decision without any other records from this provider.  With respect to Dr. M.Y., while the Board acknowledges that the records were never explicitly requested for this provider, they were requested from a medical provider with the same address for dates that included the single date referenced on the release for Dr. M.Y.  As noted, the October 2014 response to the October 2014 letter requesting medical records noted that "[w]e show no treatment at this facility for the dates of service you requested."  As such, it appears that no records are available from Dr. M.Y. for the date of treatment indicated by the Veteran.  The Board acknowledges that the Veteran was not informed of the inability to obtain records from Dr. M.Y. pursuant to 38 C.F.R. § 3.159(e) (2014).  In the December 2014 statement, however, the Veteran requested that VA "make a decision with all other records that are available."  As such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

To the extent that VA medical records were added to the electronic record following the issuance of the supplemental statement of the case in April 2014, these records are not relevant to the issue of entitlement to an increased rating for asbestosis and as TDIU is granted, neither a remand nor a waiver of agency of original jurisdiction review is necessary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2014).  In this case, the Veteran was provided with VA examinations that evaluated his service-connected asbestosis in March 2010 and September 2014.  The Board notes that 38 C.F.R. §4.96(d)(2) (2014) states that if the DLCO (SB) "test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case."  In addition, 38 C.F.R. §4.96(d)(4) (2014) states that "[p]ost-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator [PFTs] are normal or when the examiner determines that post-bronchodilator studies should not be done and states why."  As will be discussed further below, it is not clear if the March 2010 VA examination report contained DLCO (SB) results, as a different abbreviation was referenced ("Dsb" instead of DLCO (SB)) and the pre-bronchodilator results were the only results of record.  No explanation was included regarding DLCO (SB) results.  For purposes of this decision, the Board will consider the pre-bronchodilator results noted for "Dsb" from the March 2010 VA examination report.  Also, the September 2014 VA examination report provided an explanation as to why the DLCO (SB) testing was not completed and was otherwise an adequate examination.  In addition, the Veteran and his representative have not stated, and the evidence of record does not suggest, any worsening of the Veteran's service-connected asbestosis since the September 2014 VA examination.  As such, the Board finds the VA examination reports to be sufficient to reach a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing and asked questions regarding the Veteran's claims, including about his symptoms and treatment.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

The Veteran's claim was previously remanded by the Board in July 2014 and the Board finds that there has been substantial compliance with the remand directives, as the requested development was substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the outstanding VA treatment records requested were obtained.  Also, via an August 2014 letter, it was requested that the Veteran provide any outstanding relevant private treatment records or completes a release for such providers.  The Veteran responded with releases for two private medical providers, which were discussed above.  The August 2014 letter also requested that the Veteran complete an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Also, the requested VA examination for the Veteran's service-connected asbestosis was conducted in September 2014.  The Board notes that the remand directives requested that the examiner addressed which respiratory symptoms were attributable to the Veteran's service connected asbestosis and which symptoms were attributable to other respiratory disabilities, including COPD.  While the September 2014 VA examination report was not particularly clear in response to this request, the Board will consider all respiratory symptoms to be attributable to the Veteran's service-connected asbestosis, which is favorable to the Veteran.  Finally, VA examinations were also conducted, as requested, in September 2014 for the Veteran's other service connected disabilities (mood disorder, sleep apnea and deviated septum).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  

B.  Legal Criteria

The Veteran's service-connected asbestosis is rated under Diagnostic Code 6833 and has been assigned a noncompensable (0 percent) disability rating.  The Veteran is also assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal.

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2014).

Pursuant to 38 C.F.R. §4.96(d) (2014) (titled "Special provisions regarding evaluation of respiratory conditions"), post-bronchodilator PFT results are to be used when "applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  See 38 C.F.R. §4.96(d)(5) (2014).

Pursuant to 38 C.F.R. § 4.96(a) (2014), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96(a) (2014).

C.  Analysis

The Veteran was afforded a VA examination in March 2010.  The examination report noted that the Veteran had a productive cough and dyspnea on exertion "with minimal exertion such as walking on a level surface or getting dressed."  A diagnosis was noted of "[a]sbestosis with moderate effect on occupation and daily activities."  The PFT results showed post-bronchodilator FVC of 96 percent predicted.  The PFT results also included a notation of "76<" for pre-bronchodilator predicted "Dsb," which may have been a different abbreviation for DLCO (SB).  An accompanying description of the PFT results noted FVC was normal and DLCO was reduced.

Also of record are private May 2011 PFT results.  The PFT results showed post-bronchodilator FVC of 92 percent predicted.  The PFT results also included 76 and 77 percent predicated for DLCOunc and DL/VA, respectively.  A diagnosis was noted on the PFT results of asbestosis.  Dyspnea was noted when walking more than 100 yards and a productive cough was noted.  The interpretation section noted that the FVC was normal.

The Veteran was afforded another VA examination in September 2014.  The Respiratory Conditions (Other Than Tuberculosis and Sleep Apnea) Disability Benefits Questionnaire (DBQ) was completed.  Diagnoses were noted of chronic obstructive pulmonary disease (COPD) and asbestosis.  The PFT results showed post-bronchodilator FVC of 119 percent predicted and pre-bronchodilator of 120 percent predicted.  DLCO test results were not presented and it was noted that such testing was not completed because of "long standing [COPD] related to smoking history."  The VA examination report noted that the Veteran had multiple respiratory conditions and that the Veteran's COPD was "predominantly responsible for the limitation in pulmonary function."  It was further noted that the Veteran's respiratory condition impacts his ability to work.  In response to a request to "[d]escribe impact of each of the Veteran's respiratory conditions, providing one or more examples," the VA examination report noted "shortness of breath with increased physical activity."  

The Board notes that the September 2014 VA examination report, and other medical evidence of record, did not adequately separate the Veteran's respiratory symptoms between his service-connected asbestosis and his nonservice-connected COPD.  As such, all respiratory manifestations will be considered to be attributable to the Veteran's service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In addition to the evidence discussed above, also of record are various VA treatment records that referenced the Veteran's respiratory symptoms.  For example, a September 2014 VA treatment note stated that the Veteran "[n]otes he does have a lot of limitation in his activity level and endurance related to chronic shortness of breath."  The VA treatment records, however, did not contain any additional PFT results.  The Veteran also testified at a March 2013 Board hearing regarding his respiratory symptoms, which included describing shortness of breath when climbing stairs.  While the Board has considered the VA treatment records and March 2013 Board hearing testimony, as the Diagnostic Code that the Veteran's service-connected asbestosis is being evaluated under (Diagnostic Code 6833) relies primarily on objective PFT results, the PFT results discussed above are the most probative evidence of record. 

Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, a compensable disability rating for service-connected asbestosis is not warranted.  As noted, the Veteran is assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal.  Pursuant to 38 C.F.R. § 4.96(a) (2014), ratings under Diagnostic Codes 6833 and 6847 will not be combined with each other, but "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability."  As the Veteran is assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal, the only way for the Veteran to obtain a compensable disability rating for his service-connected asbestosis would be if the evidence showed that the criteria under Diagnostic Code 6833 for the 60 percent or 100 percent disability rating were met and thus the asbestosis would be considered his predominant respiratory disability.  Upon review, such evidence is not of record.  

Under Diagnostic Code 6833 a 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted and a 100 percent disability rating is warranted for worse results.  Throughout the period on appeal, the worst FVC results of record were post-bronchodilator FVC of 92 percent predicted, as noted in the May 2011 private PFT results.  Such results do not meet the criteria for a compensable (10 percent) disability rating under Diagnostic Code 6833 and therefore also do not meet the criteria for the 60 or 100 percent disability ratings.  With respect to DLCO (SB) findings, such were not provided in the September 2014 VA examination results.  The March 2010 and May 2011 PFT results contained findings that may have been DLCO (SB) results.  In any event, the worst numbers presented (which were pre-bronchodilator) were 76 percent predicted, as noted in the May 2011 private PFT results for DLCOunc.  Such findings meet the criteria only for a 10 percent disability rating under Diagnostic Code 6833 and do not meet the criteria for the 60 or 100 percent disability ratings.  As such, the PFT results of record, even assuming the results noted in the May 2011 PFT results were DLCO (SB) results, warrant no worse than a 10 percent disability rating under Diagnostic Code 6833.     

With respect to the alternative criteria for a higher disability rating under the 60 percent and 100 percent disability rating criteria that reference maximum exercise capacity test results, no such results are of record.  The Board observes that, in revising the current schedule of ratings for the respiratory system, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  71 Fed. Reg. 52457-01 (Sept. 6, 2006).   Notably, VA stated that the test was not routinely conducted, was not available in some medical facilities and that if no maximum exercise capacity test is of record, the regulation directs that evaluation be based on the alternative criteria (which have been discussed above and further below).  See id.  As such, there is no issue with the adequacy of the Veteran's March 2010 and September 2014 VA examinations for not conducting a maximum exercise capacity test.  Lacking any maximum exercise capacity test results, a 60 or 100 percent disability rating under this alternative criteria is not warranted.

With respect to the alternative criteria under the 100 percent disability rating criteria of cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy, such has not been shown by the evidence of record.  Specifically, the March 2010 VA examination report and the September 2014 VA examination reports both noted that the Veteran was not on outpatient oxygen.  As such, a 60 or 100 percent disability rating under this alternative criteria is not warranted.

Upon review, the Veteran is assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal.  As discussed above, the PFT results of record warrant no worse than a 10 percent disability rating for the Veteran's service-connected asbestosis under Diagnostic Code 6833.  Further, throughout the period on appeal, the evidence of record does not show PFT results for FVC of 50 to 65 percent predicted or worse; PFT results for DLCO (SB) of 40 to 55 percent predicted or worse; maximum exercise capacity of 15 to 20 ml/kg/min oxygen (or worse) consumption with cardiorespiratory limitation; cor pulmonale; pulmonary hypertension; or required outpatient oxygen therapy.  As such, the Veteran's service-connected asbestosis is not entitled to a 60 or 100 percent disability rating under Diagnostic Code 6833.  As the Veteran is assigned a 50 percent disability rating throughout the period on appeal under Diagnostic Code 6847 for service-connected sleep apnea and the evidence of record does not warrant a disability rating higher than 50 percent for his service-connected asbestosis under Diagnostic Code 6833, the Veteran's sleep apnea is considered his predominant disability.  Pursuant to 38 C.F.R. § 4.96(a) (2014), ratings under Diagnostic Codes 6833 and 6847 will not be combined with each other, but a single rating will be assigned under the Diagnostic Code that reflects the predominant disability.  While assignment of the next higher evaluation is warranted where the severity of the overall disability warrants such elevation, the evidence does not show that the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he requires a tracheostomy.  See 38 C.F.R. § 4.100, Diagnostic Code 6847.  As throughout the period on appeal the Veteran is assigned a 50 percent disability rating for his predominant respiratory disability (sleep apnea), throughout the period on appeal, the criteria for a compensable disability rating for service-connected asbestosis have not been met and the claim must therefore be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2014).

D.  Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2014).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

The first Thun element is not satisfied here.  The Veteran's service-connected asbestosis is primarily manifested by shortness of breath, but other manifestations included productive cough and limitation in activity level and endurance.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which is based primarily on FVC results from PFTs and inherently contemplates decreased lung function.  In short, there is nothing exceptional or unusual about the Veteran's service-connected asbestosis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged, and the evidence of record does not suggest that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


II.  TDIU Claim

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include: sleep apnea (rated as 50 percent disabling from October 2005), mood disorder (rated as 30 percent disabling from October 2009 and 50 percent disabling from September 2014), deviated septum, right and nasal deformity (rated as 10 percent disabling from October 2005) and asbestosis (rated as 0 percent disabling from October 2005).  The Veteran's combined evaluation for compensation was 60 percent disabling from October 2005, 70 percent disabling from October 2009 and currently is 80 percent disabling, from September 2014.  As the Veteran has a single service-connected disability rated at 40 percent or more (sleep apnea rated at 50 percent throughout the period on appeal) and a combined disability rating of at least 70 percent throughout the period on appeal, the threshold requirements for a TDIU have been met throughout the period on appeal.  38 C.F.R. § 4.16(a) (2014).

With the threshold requirements satisfied, the Board concludes that, resolving reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.

On an October 2009 VA Form 21-8940, the Veteran noted sleep apnea and asbestosis as the service-connected disabilities that prevented him from securing or following a substantially gainful occupation.  It was noted that the Veteran's disability affected full-time employment in April 2009, that the Veteran last worked full-time in April 2009 and that he became too disabled to work in April 2009.  It was noted that the Veteran worked construction from 1997 to 2009.  A specific occupation was noted of equipment operator.  The Veteran's highest education was noted to be eighth grade.  Under the remarks section, the Veteran noted that he was laid off around April 2009 and that "because of my service connected disability, I have been unable to obtain other employment."

At the March 2013 Board hearing, the Veteran testified that since he left the military, he has "pretty much" worked in construction, specifically running heavy equipment.  The Veteran also testified that he finished eighth grade and "started high school, but it wasn't for me."  The Veteran also testified regarding a part-time period of employment that lasted five months and related to an "exceptional effort to try to assist a friend, which didn't really generate very much funds."

On a July 2014 VA Form 21-8940, the Veteran noted asbestosis, sleep apnea and mood disorder as the service-connected disabilities that prevented him from securing or following a substantially gainful occupation.  It was noted that the Veteran last worked full-time in 2008 and that he became too disabled to work in October 2009.  Employment was noted from April 2011 to October 2011, with the hours per week noted to be 20 and the type of work appears to have been as a loader.  The Veteran's highest education was noted to be ninth grade.

The Veteran was afforded a VA examination in March 2010.  The diagnoses provided were "[a]sbestosis with moderate effect on occupation and daily activities," "[d]eviated septum with minimal effect on occupation and daily activities" and "[s]leep apnea with minimal effect on occupation and daily activities."  The VA examination report stated that:

The [V]eteran was noted during the examination to become winded simply when dressing.  It is the opinion of this examiner based on 16 years as a primary care provider and 10 years as a compensation and pension examiner that he would have a great deal of difficulty with jobs that required climbing, walking, lifting, bending, stooping to a very minimal degree because of his lung condition, household chores such as laundry, dishes, yard work, vacuuming would also make him short of breath.

The Veteran was afforded a mental VA examination in April 2010.  Diagnoses were noted of mood disorder with depressive features due to asbestosis and anxiety disorder with generalized anxiety due to asbestosis.  The examination reported noted that "[t]here is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of his mental disorder."  The VA examination report also noted that the Veteran's "psychiatric symptoms are of a moderate nature" and that the Veteran's "psychiatric symptoms do not render him unemployable," but also that "[h]is psychiatric symptoms seriously interfere with employment and social functioning."  It was further noted that "[t]here is no impairment of thought process or communication.  There is inappropriate behavior in how he talks to people with his anger."  The VA examination report further stated:

With regards to the question regarding his functional impairment, the patient could do skilled or unskilled work.  He could certainly be retrained.  He has sufficient attention and concentration to perform a job for an 8-hour day.  He just cannot interact with the public unless he starts learning some anger management skills.  He certainly cannot do the job that he used to do.  He could engage in work activity that is less stressful, that involves less contact with the public.

The Veteran was afforded a VA examination in September 2014.  A Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ was completed, which noted a diagnosis of deviated nasal septum and that this condition did not impact the Veteran's ability to work.  A Sleep Apnea DBQ was completed, which noted a diagnosis of sleep apnea and that this condition did not impact the Veteran's ability to work.  A Respiratory Conditions (Other Than Tuberculosis and Sleep Apnea) DBQ was also completed, which noted a diagnosis of COPD and asbestosis.  The VA examination report noted that the Veteran had multiple respiratory conditions and that the Veteran's COPD was "predominantly responsible for the limitation in pulmonary function."  It was further noted that the Veteran's respiratory condition impacts his ability to work.  In response to a request to "[d]escribe impact of each of the Veteran's respiratory conditions, providing one or more examples," the VA examination report noted "shortness of breath with increased physical activity."  The VA examination report also stated that the Veteran "would be capable of sedentary type job such as desk work."

The Veteran was afforded a mental VA examination in September 2014.  Diagnoses of unspecified depressive disorder and unspecified anxiety disorder were noted, which were noted to have been the "same condition previously diagnosed," but updated based on new terminology.  The VA examination report noted with respect to the Veteran's mental diagnoses the following level of occupational and social impairment: "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The VA examination report noted that it was not possible to differentiate what portion of occupational and social impairment was attributable to each mental disorder diagnosed.  Symptoms noted included depressed mood, anxiety, panic attacks more than once a week, suicidal ideation, disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The VA examination report also stated that the "Veteran's depression and anxiety would limit his employment to low stress jobs in uncrowded environments, due to his tendency towards panic attacks and irritability."   

In addition to the VA examination reports discussed above, various VA treatment records are of record that discussed the Veteran's mental health and respiratory symptoms.  For example, a May 2012 VA treatment note referenced the Veteran's in-service asbestos exposure and that "when he hears about the health complications this triggers more anxiety and shortness of breath which cycle together."  The May 2012 VA treatment note also included an assessment of  Veteran "with chronic depression and anxiety having difficulty with mood [due to] physical health stressors, primarily pulmonary complications he experiences in context of long exposure to asbestos."    

Upon review of the evidence of record, the Board finds that, resolving reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.  Initially, as noted, the Veteran's primary occupation after the military involved construction, specifically running heavy equipment.  The March 2010 VA examination report indicated that the Veteran would have "a great deal of difficulty with jobs" that required certain physical actions, to include walking.  The September 2014 VA examination report noted that the Veteran's respiratory condition would impact his ability to work, specifically with "shortness of breath with increased physical activity."  Further, the September 2014 VA examination report noted that the Veteran "would be capable of sedentary type job such as desk work."  As noted above, all respiratory manifestations will be considered to be attributable to the Veteran's service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, based on the Veteran's service-connected asbestosis, it appears that the Veteran would be restricted to sedentary work and would be unable to do his previous physical employment involving construction.  

Also, the April 2010 mental VA examination report stated that the Veteran's "psychiatric symptoms seriously interfere with employment and social functioning" and stated that while the Veteran "could do skilled or unskilled work," he "cannot interact with the public...He certainly cannot do the job that he used to do.  He could engage in work activity that is less stressful, that involves less contact with the public."  The September 2014 mental VA examination stated that the "Veteran's depression and anxiety would limit his employment to low stress jobs in uncrowded environments, due to his tendency towards panic attacks and irritability."  

Upon taking into consideration the limitations that result from both the service-connected respiratory disability and the psychiatric disorder, and resolving reasonable doubt in the Veteran's favor, the Board concludes that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.  The Veteran is unable to work in a job requiring physical labor or physical actions such as walking and he exhibits panic attacks and irritability.  He also has anger issues as shown by reported anger outbursts where he throws things in his shop and by him becoming angry with a VA examiner who was late for the examination.  He was also assessed as having difficulty in establishing  and maintaining effective work and social relationships.  As such, entitlement to a TDIU is warranted and the Veteran's claim is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).

The Board additionally notes that the Veteran has not contended that he is entitled to a TDIU based on any single service-connected disability.  See October 2009 VA Form 21-8940 (listing sleep apnea and asbestosis as the service-connected disabilities that prevented him from securing or following a substantially gainful occupation), July 2014 VA Form 21-8940 (listing asbestosis, sleep apnea and mood disorder as the service-connected disabilities that prevented him from securing or following a substantially gainful occupation).  In addition, the evidence of record does not show that entitlement to a TDIU is warranted based on any single service-connected disability.  

As discussed above, the combined effects of the respiratory disability and the psychiatric disorder render the Veteran unable to work.  Although it was noted by the psychiatric examiner that the Veteran would not be precluded from a sedentary job due to the psychiatric disorder, the examiner did not consider the additional effects of the respiratory disorder.  See April 2010 VA Examination Report (noting that the Veteran "could do skilled or unskilled work.  He could certainly be retrained.  He has sufficient attention and concentration to perform a job for an 8 hour day" and that the Veteran "could engage in work activity that is less stressful, that involves less contact with the public"); September 2014 VA Examination Report (stating that the "Veteran's depression and anxiety would limit his employment to low stress jobs in uncrowded environments").  However, the May 2012 VA treatment note referenced asbestosis and that "when he hears about the health complications this triggers more anxiety and shortness of breath which cycle together."  The evidence of record, discussed above, also indicated that the impact of the Veteran's service-connected sleep apnea and deviated septum, individually, on his ability to work was minor.  See March 2010 VA Examination Report, September 2014 VA Examination Reports.  Accordingly, while the combined effects of his service-connected respiratory disorder and psychiatric disorder result in an inability to obtain or retain substantially gainful employment, no single service-connected disability results in an inability to obtain or retain substantially gainful employment.


ORDER

Entitlement to a compensable disability rating for service-connected asbestosis is denied.

Entitlement to a TDIU is granted.




____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


